Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 19–cv–02439–REB–KMT


  STEVEN KING,

         Plaintiff,

  v.

  NATIONAL CREDIT SYSTEMS, INC., and
  DOES 1-10, inclusive,

         Defendants.


                                              ORDER



         This matter is before the court on Plaintiff’s “Motion to Amend Civil Scheduling Order

  to Provide 60-day Extension of Discovery Cutoff and Response to Plaintiff’s Written Discovery”

  (“Mot.”) [Doc. No. 26]. National Credit Systems, Inc. filed a Response [Doc. No. 30] on May

  26, 2020, and Plaintiff replied on the same day [Doc. No. 31].

         Plaintiff asserts that the advent of the COVID-19 pandemic caused disruption in the

  Plaintiff’s counsel’s law office such that discovery deadlines were missed and discovery sent to

  opposing counsel was not timely received nor responded to. For these reasons, Plaintiff seeks

  additional time to: 1) propound discovery to Plaintiff and receive responses, and 2) take a Rule

  30(b)(6) deposition of the Defendant.
Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 2 of 7




         Defendant objects to any extension. Defendant argues that Plaintiff was granted several

  extensions to respond to Defendant’s propounded discovery prior to the mid-March COVID

  crisis and alleges that Plaintiff’s counsel has failed to comply with this court’s Local Rules.

         A scheduling order was entered in this case on November 19, 2019. [Doc. No. 24.] The

  parties agreed on a discovery cut off date of May 22, 2020. For unknown reasons, the parties

  agreed that the last day for either side to propound Interrogatories, Requests for Production of

  Documents and/or Admissions would be March 20, 2020, more than sixty days before the

  discovery cut-off.1 (Id. at ¶ 9(f) and (g).) The March 20, 2020 date does not appear to be

  logically tied to any other dates in the Scheduling Order; nevertheless, this was the parties’

  agreement and was adopted by the court.

         Plaintiff’s counsel represents that on March 4, 2020, Mayor Eric Garcetti declared a local

  emergency in Los Angeles County and, as a result, “on March 10, 2020, Plaintiff’s counsel’s

  office closed due to the developing COVID-19 crisis.” (Mot. at 3, Declaration of Todd M.

  Friedman (“Friedman Decl.”) at ¶ 3.) As was true of most of the country, Plaintiff’s attorneys

  and legal administrative staff transitioned to and began working from home. On March 19,

  2020, the County of Los Angeles issued its “SAFER AT HOME” Order, officially closing non-

  essential businesses. (Mot. at 3.) At nearly the same time, on March 10, 2020, Defendant served

  its written discovery requests on Plaintiff. (Friedman Decl. at ¶ 4.) Because of the business




  1
    Since the Federal Rules of Civil Procedure generally allow thirty days for a response to
  requests for discovery, see Fed. R. Civ. P. 33, 34, and 36, the general rule is the last day to
  propound discovery on an opponent is thirty days prior to the discovery cutoff date.

                                                    2
Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 3 of 7




  disruption, Plaintiff’s counsel sought and received several extensions of time to respond to

  Defendant’s discovery. 2 (Id.)

         Plaintiff’s counsel admits that with the closure of his offices and the disruption of staff

  transitioning to work at home, he simply missed the March 20, 2020 deadline the parties had

  imposed upon themselves to propound discovery to one another. Instead, he propounded his

  discovery to Defendant on April 15, 2020, well within the time to allow Defendant a full thirty

  days to respond under the Rules, even though it was in violation of the deadline the parties had

  imposed upon each other via the Scheduling Order.

         At this point, however, Plaintiff greatly compounded his relatively harmless violation of

  the Scheduling Order. While he was not present in his own law office to receive mail from the

  U.S. Post Office – and therefore knew it was highly likely that Defendant’s counsel would also

  be unable to go to her law office – Plaintiff sent his new discovery requests to Defendant’s

  counsel by traditional mail, not electronically. Further, Plaintiff’s counsel did not inform

  Defendant’s counsel by email that he had done so, even though the parties were effectively

  communicating by email on a regular basis about Plaintiff’s own discovery responses.

         D.C.COLO.LCivR 5.1(d) provides that “[r]egistration in CM/ECF shall constitute

  consent to electronic service of all pleadings or documents.” Further, D.C.COLO.LCivR 5.3(c)


  2
    It is unclear to the court whether Plaintiff has fully responded to discovery propounded upon
  him by Defendant in light of several references made in the Response. (See, e.g., Resp. at 5,
  “Defendant’s Requests for Admissions are deemed admitted, and Plaintiff has waived all
  objections in the discovery requests served upon the Plaintiff in this matter.”) However there is
  no request within this motion that there be any extension of time with respect to Plaintiff’s
  obligations to respond to discovery propounded by Defendant. The deadline for those responses
  has, therefore, long passed. To the extent Defendant is asserting a failure to respond to discovery
  by Plaintiff, D.C.COLO.LCivR 7.1(d) provides, “A motion shall not be included in a response or
  reply to the original motion. A motion shall be filed as a separate document.”

                                                   3
Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 4 of 7




  requires that “written discovery requests and responses shall be exchanged by private e-mail or

  other non-paper means.” Not only does surreptitious service by postal mail outside the originally

  imposed time limits – by a method almost guaranteed not to be expeditiously received – appear

  ill-mannered and imprudent in light of the pandemic regulations imposed nationwide, it actually

  seems calculated to ensure that Defendant’s counsel would be unable to raise the issue of the

  Scheduling Order violation with the court in a timely manner. And, in fact, that is exactly what

  happened.

         After much back and forth via email, Defendant’s counsel was finally alerted to

  Plaintiff’s late-sent discovery requests over one month after Plaintiff claims to have sent them by

  postal service. (See Mot, Ex. F, email from Katrina DeMarte dated May 18, 2020, stating that

  she had not received any discovery requests from Plaintiff.) Plaintiff then sent his discovery

  requests electronically on May 18, 2020. (Mot., n.4.)

         Plaintiff now decries Defendant’s lack of notice to him that service by non-electronic

  post was improper; however the court agrees with Defendant that all attorneys practicing in this

  court are expected to be familiar with, and abide by, this court’s Local Rules. Further, the court

  finds it difficult to understand how the non-compliance could have been brought to Plaintiff’s

  attention when Defendant was banned from her office by state orders and had no way of

  knowing that discovery requests had even been made, especially in light of the requests being

  sent months past the March 20, 2020 deadline to which the parties had agreed.

         Fed. R. Civ. P. 6(b)(1)(B) provides

         (b) Extending Time.
         (1) In General. When an act may or must be done within a specified time, the court
         may, for good cause, extend the time:


                                                   4
Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 5 of 7




         (B) on motion made after the time has expired if the party failed to act because of
         excusable neglect.

  Id. The Supreme Court has addressed the meaning of “excusable neglect” in the context of the

  provision for late filings in the context of a bankruptcy proceeding. See Pioneer Inv. Servs. Co.

  v. Brunswick Assocs. Ltd. Partnership, 507 U.S. 380 (1993). The Tenth Circuit later adopted the

  same reasoning and interpretation in City of Chanute, Kan. v. Williams Nat. Gas Co., 31 F.3d

  1041, 1045–46 (10th Cir. 1994), when interpreting “excusable neglect” in the context of failure

  to file a timely notice of appeal. Since then, Pioneer has become the standard in this Circuit in

  most contexts where neglect has been shown with respect to a deadline.

         The Supreme Court pointed out that “absent sufficient indication to the contrary, . . .

  Congress intends the words in its enactments to carry their ordinary, contemporary common

  meaning.” Pioneer, 507 U.S. at 388 (internal quotations omitted). It pointed out further that the

  common meaning of “neglect” is “ ‘to give little attention or respect’ to a matter, or . . . ‘to leave

  undone or unattended to esp[ecially] through carelessness.’ ” Id. (emphasis omitted) (quoting

  Webster’s Ninth New Collegiate Dictionary 791 (1983)). The Court concluded that in using the

  term excusable neglect, “Congress plainly contemplated that the courts would be permitted,

  where appropriate, to accept late filings caused by inadvertence, mistake, or carelessness, as well

  as by intervening circumstances beyond the party’s control.” Id. See also Romero v. Peterson,

  930 F.2d 1502, 1505 (10th Cir. 1991) (holding that the presence of “excusable neglect” under

  Rule 4(a)(5) “should be determined on the basis of the common sense meaning of the two simple

  words”) (internal quotations omitted).

         In Pioneer, the Court directed lower courts grappling with whether neglect is excusable

  to “tak[e] account of all relevant circumstances surrounding the party’s omission” and

                                                    5
Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 6 of 7




  specifically pointed to four factors to be weighed in the process: “the danger of prejudice to [the

  nonmoving party], the length of the delay and its potential impact on judicial proceedings, the

  reason for the delay, including whether it was within the reasonable control of the movant, and

  whether the movant acted in good faith.” Id. at 395; see also In re Centric Corp., 901 F.2d 1514,

  1517 (10th Cir. 1990). The Tenth Circuit has held that the third factor—“fault in the delay”—is

  “perhaps the most important single factor . . . in determining whether neglect is excusable.”

  Chanute, 31 F.3d 1046 (citing United States v. Andrews, 790 F.2d 803, 806 (10th Cir. 1986)).

  See Shifers v. Arapahoe Motors, Inc., No. 17-CV-01753-CMA-KLM, 2018 WL 6620866, at *3

  (D. Colo. Dec. 18, 2018).

         The Tenth Circuit has held

         This is not to say that the test for excusable neglect is not a strict one. It is merely
         to say that, “[a]lthough inadvertence, ignorance of the rules, or mistakes construing
         the rules do not usually constitute ‘excusable’ neglect, it is clear that ‘excusable
         neglect’ . . . is a somewhat ‘elastic concept’ and is not limited strictly to omissions
         caused by circumstances beyond the control of the movant.”

  Chanute, 31 F.3d at 1046 (quoting Pioneer, 507 U.S. at 391).

         Up until April 15, 2020, this court would have found excusable neglect by Plaintiff’s

  missing the March 20, 2020 deadline to serve its discovery on Defendant in light of the chaos

  sweeping the entire country. Since service of discovery requests on that date would have still

  complied with the federal rules, was not prejudicial to Defendant, and would cause no judicial

  delay, the court likely would have waived the March 20, 2020 date and allowed discovery to

  proceed. But that is not what happened.

         Instead the Plaintiff, in what appears to have been a deliberate act, violated the court’s

  Local Rules and attempted to significantly disadvantage his opponent by serving discovery he


                                                    6
Case 1:19-cv-02439-REB-KMT Document 32 Filed 05/29/20 USDC Colorado Page 7 of 7




  should reasonably have known would not be received nor would it be objected to. This has

  caused undue prejudice to the Defendant and will, without doubt, result in delay of judicial

  proceedings. The deadline for the completion has already passed and trial is set. Therefore, the

  court finds that the delay past April 15, 2020 is NOT excusable.

         It is therefore ORDERED

         Plaintiff’s “Motion to Amend Civil Scheduling Order to Provide 60-day Extension of

  Discovery Cutoff and Response to Plaintiff’s Written Discovery” [Doc. No. 26] is DENIED.

         Dated May 29, 2020.




                                                  7
